Christley, J.,
dissenting. I respectfully dissent from the majority opinion as it relates to the appellant patients’ right of privacy and their protections *167against unreasonable searches and seizures, found in the United States and the Ohio Constitutions.
As to the right of privacy issue, I believe that the majority’s reliance on Whalen v. Roe (1977), 429 U.S. 589, 97 S.Ct. 869, 51 L.Ed.2d 64, is misplaced. In comparison with the case before us, the statutory scheme in Whalen contained significantly greater restrictions on the government’s right of access to pharmaceutical records, which in turn provided a far greater protection of the individual patient’s privacy interest.
I would note that in Whalen, those authorized to make the administrative search did not include police officers; rather, only the employees of the regulatory agency, the state health department, were so authorized. In the instant case, the majority believes that Ohio Adm.Code 4729-5-17(G)(4) and (H) would minimize the potential for unauthorized disclosure. Those Ohio Administrative Code sections indicate that in addition to regulatory personnel, police officers “ * * * engaged in a specific investigation involving a designated person or drug * * * ” may gain access to the prescription records.
Even as applied, however, these regulations are not sufficient to prevent the fishing expedition that the police are now conducting in the local program at issue. The rather clear requirement of these administrative regulations is that there must be some specific, ongoing investigation already in place, targeting either a designated person or drug. As applied, however, these regulations are being interpreted to mean that all prescriptions can be scrutinized in order to monitor various Schedule II and IV drugs without any showing of probable cause, and those prescriptions can then become the subject of an ongoing police investigation, apparently forever.
Much emphasis has also been placed on the fact that the local program (not the state statutes) was designed to collect data only on certain Schedule II and IV drugs which are considered to have an especially high potential for abuse. If that restriction were, in fact, included in the statutes, I would be less alarmed; however, that restriction is contained only in the six-community program which is currently conducting the on-site monitoring. That means that there is absolutely no prohibition to prevent that local program from being either expanded or ignored.
I am not saying that there cannot be any regulatory scheme to monitor prescriptions solely on the basis of a patient’s right of privacy; however, I feel that any such scheme has to be replete with restrictions on the involved governmental agencies which will ensure and protect the privacy of the patients involved in any such monitoring to the greatest extent possible. Further, the initial scrutiny should not involve the police. That is certainly not the case in the present statutory scheme.
*168Thus, I do not find Whalen dispositive of the privacy issue raised by appellants and would find that the regulatory scheme as written and applied falls far short of providing adequate constitutional protections to patients on this issue.
As to the next issue, the Fourth Amendment challenge, again I limit my dissent to its application to the patient.
The majority relies on State v. VFW Post 3562 (1988), 37 Ohio St.3d 310, 525 N.E.2d 773, for the proposition that the court has approved the general validity of administrative searches in a proper situation. I do not quarrel with that general statement; however, a careful analysis of that case necessitates some further observations.
First, the administrative regulatory scheme in VFW Post did not empower police officers to conduct the searches.
Second, VFW Post addressed only the Fourth Amendment prohibition against unconstitutional searches and never addressed the privacy issue.
Third, the regulatory scheme in VFW Post failed constitutional muster because it did not provide sufficiently limited restrictions as to the time, place and scope of the search. “ ‘The determinative factors to be considered are whether the industry affected is so closely regulated as to provide notice of the prospect of governmental intrusion and whether the statutory scheme enacted “provides an adequate substitute for a warrant in terms of the certainty and regularity of its application.” * * (Emphasis added.) VFW Post 3562, supra, at 313, 525 N.E.2d at 776, citing Bionic Auto Parts & Sales, Inc. v. Fahner (C.A.7, 1983), 721 F.2d 1072, 1078.
“ ‘ * * * To satisfy the “certainty and regularity” requirement, the inspection program must define clearly what is to be searched, who can be searched, and the frequency of such searches * * Id.
The VFW Post 3562 case goes on to explain that “ ‘ * * * [i]n light of the safeguards placed on the inspection, an administrative warrant requirement would add only marginally if at all to the licensee’s right of privacy. [United States v.] Biswell [(1972)], supra, 406 U.S. [311] at 316 [92 S.Ct. 1593, at 1596, 32 L.Ed.2d 87, at 92]; Camara [v. Municipal Court (1967) ], supra, 387 U.S. [523] at 539 [87 S.Ct. 1727, 1736, 18 L.Ed.2d 930, 941].’ Bionic Auto Parts & Sales, Inc. v. Fahner, supra, at 1080.” VFW Post 3562, supra, 37 Ohio St.3d at 314, 525 N.E.2d at 777.
In other words, to pass constitutional muster, the regulatory scheme must require the same kind of information from the regulatory agency that would be required if a search warrant had been sought by the police. VFW Post 3562, supra.
*169That is not the case in the instant regulatory scheme. I believe this distinction to be critical to the constitutional failure of the statutes. Unlike the requirements that would have to be satisfied if a warrant were sought, the instant regulations do not require the police to demonstrate a focus on a specified and definitive goal or objective. The grant of authority given to police officials in this scheme is totally open-ended, and permits what could only be described as a fishing expedition. Thus, I would find the scheme at issue to be unconstitutional insofar as it allows initial police involvement and because it falls short of requiring search warrant safeguards. This results in the impermissible consequence of allowing open-ended data sweeps of pharmaceutical records which are not limited as to time, place and scope.
I have one last comment as to the inapplicability of VFW Post 3562: there, the regulatory scheme pertained only to liquor license holders. The privacy expectations and protections which were violated were only those of the permit holders; no third-party privacy expectation or protection was involved. If this court found the regulatory scheme to be lacking in VFW Post 3562, how can it now find the instant statutes to be constitutionally adequate in light of their additional effect on nonregulated third parties, i.e., the patients? The patients’ interest in those prescription records, while not absolutely privileged, certainly creates a strong expectation of patient privacy. No such additional conflict of interest was present in the VFW Post 3562 regulatory scheme, but it was found, nevertheless, to be unconstitutional.
I note too that the majority indicates that no search for general criminality is at issue under the circumstances of the case before us. I disagree. Under the particular program in effect in the six communities, the implication is that all prescriptions are being scrutinized in an attempt to detect the abuse of Schedule II and IV drugs. Thus, I submit that a search for general criminality can be inferred.
In conclusion, I would emphasize that I do not find any constitutional prohibition per se against a tightly worded regulatory scheme which would authorize a warrantless search by non-police agents under the administrative search exception. However, I find that the statutes and regulations before us do not provide a reasonable protection for either the patients’ right of privacy or the right against unreasonable searches and seizures of patients’ prescriptions. The fact that the program in place in the six communities attempts to provide some safeguards does not address the inherent lack thereof in the statutes and regulations themselves.
Thus, I would find that, as written and as applied, R.C. 3719.13 and 3719.27 and Ohio Adm.Code 4729-5-17 violate the right of privacy of the patients as *170well as their right to be protected against unreasonable searches and seizures under the federal and Ohio Constitutions.
Sweeney and H. Brown, JJ., concur in the foregoing dissenting opinion.